Citation Nr: 0947777	
Decision Date: 12/17/09    Archive Date: 12/31/09	

DOCKET NO.  07-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

In a rating decision of May 1993, the RO denied entitlement 
to service connection for generalized degenerative arthritis, 
including arthritis of the right shoulder.  The Veteran 
voiced no disagreement with that denial of benefits, which 
has now become final.  Since the time of the May 1993 rating 
decision, the Veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO continued its denial of 
service connection for a right shoulder disability, and the 
current appeal ensued.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

The Veteran in this case seeks service connection for a 
chronic right shoulder disability.  In pertinent part, it is 
contended that the Veteran's current right shoulder disorder 
had its origin during his period of active military service.  
In the alternative, it is contended that the Veteran's right 
shoulder disability is in some way proximately due to, the 
result of, or aggravated by his service-connected diabetes 
mellitus.  

As regards certain procedural issues, the Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  

In the case at hand, a review of the record fails to document 
that the Veteran was ever provided with VCAA-complying notice 
with respect to his claim for service connection.  More 
specifically, while in correspondence of February and March 
2006, the Veteran was furnished information regarding the 
requirements for an award of service connection on a direct 
basis, he was never, in fact, provided the requisite 
information regarding secondary service connection, a matter 
clearly at issue in this case.  Moreover, during the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information necessary to reopen a previously denied claim, as 
well as the evidence and information necessary to establish 
his entitlement to the underlying claim for the benefit 
sought, i.e., service connection.  In that case, the Court 
noted that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence 
which was of record at the time that the prior claim was 
finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection which 
were found insufficient in the previous denial.

As noted above, while in correspondence of February and March 
2006, the Veteran was provided with a description of the 
basic elements necessary to substantiate a claim for service 
connection, he has yet to be provided with notice which fully 
complies with the newly-specified criteria as noted in Kent, 
supra. (i.e., the type of evidence which would be new and 
material based on the reasons for the prior denial).  Such 
notice must be provided to the Veteran prior to a final 
adjudication of his current claim for service connection.  

Finally, the Board notes that, in correspondence of late 
January 2006, the Veteran's private orthopedic surgeon 
indicated that he (i.e., the Veteran) had undergone right 
shoulder surgery on January 17, 2006.  However, the exact 
nature of the pathology for which the surgery was undertaken, 
as well as the actual operative report and any pre-and/or 
postoperative treatment records are not at this time a part 
of the Veteran's claims folder.  Inasmuch as the Veteran's 
case must be remanded for other, unrelated due process 
reasons, the Board is of the opinion that an attempt to 
procure the aforementioned surgical records would be 
beneficial prior to a final adjudication of the Veteran's 
current claim for service connection.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should furnish the Veteran 
and his accredited representative copies 
of all pertinent laws and regulations 
governing the award of service connection 
on both a direct and secondary basis.  In 
addition, the RO/AMC should review the 
Veteran's claims file, and ensure that 
the Veteran is sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
Veteran of the evidence and information 
necessary to establish entitlement to 
service connection for a right shoulder 
disability on both a direct and secondary 
basis, as well as the evidence and 
information necessary to reopen his 
previously-denied claim for that 
disability, to include any evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
benefits, that is, service connection.  

The Veteran should additionally be 
advised of what constitutes new and 
material evidence sufficient to reopen 
his previously-denied claim in the 
context of evidence of record at the time 
that the prior claim was finally denied.  
Finally, the Veteran should be advised of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denial, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  The RO/AMC should then contact the 
Veteran's private orthopedic surgeon, 
Paul W. Winterton, whose office is 
located at 10011 Centennial Parkway, 
Suite 230, Sandy, Utah  84070, with a 
request that he provide copies of any and 
all records of treatment of the Veteran, 
including all records concerning the 
Veteran's January 2006 right shoulder 
surgery.  The Veteran should be requested 
to sign the necessary authorization for 
release of such private medical records 
to VA.  All attempts to procure those 
records should be documented in the file.  
If the RO/AMC cannot obtain those 
records, a notation to that effect should 
be included in the Veteran's claims file.  
In addition, the Veteran and his 
representative should be informed of any 
such problem.

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2006, the date of 
the most recent pertinent evidence of 
record, should then be obtained and 
incorporated in the claims folder.  Once 
again, the Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure those 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  In addition, the Veteran and his 
representative should be informed of any 
such problem.

4.  The RO/AMC should then review the 
Veteran's claim for service connection 
for a right shoulder disability, on both 
a direct and secondary (as proximately 
due to, the result of, or aggravated by 
service-connected diabetes mellitus) 
basis.  Should the benefit on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case (SOC) in December 
2006.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

